11/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0562



                                 No. DA 18-0562


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JEDEDIAH KEITH LARSON,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 1, 2021, within which to prepare, serve, and file its

response brief.

      No further extensions will be granted.




JMK
JMK          Electronically signed by:
                   Mike McGrath
      Chief Justice, Montana Supreme Court
                November 24 2020